Case 18-02035        Doc 36     Filed 10/15/18     Entered 10/15/18 09:35:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02035
         Heloise Annette Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/24/2018.

         2) The plan was confirmed on 03/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/23/2018.

         5) The case was Dismissed on 07/17/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02035             Doc 36         Filed 10/15/18    Entered 10/15/18 09:35:59              Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $504.21
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $504.21


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $331.67
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $22.68
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $354.35

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Aljinovic & Perisin                     Unsecured           0.00           NA            NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured         224.00        149.38        149.38           0.00       0.00
 Capitalone                              Unsecured         532.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         488.00        907.60        907.60           0.00       0.00
 City of Country Club Hills              Unsecured         100.00           NA            NA            0.00       0.00
 City Of Oak Forest                      Unsecured      1,355.00            NA            NA            0.00       0.00
 Comcast Cable                           Unsecured         595.00           NA            NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,745.00       1,742.61      1,742.61           0.00       0.00
 Honor Finance LLC                       Unsecured            NA           0.43          0.43           0.00       0.00
 Honor Finance LLC                       Secured        3,951.00       3,951.43      3,951.00          80.00     69.86
 Illinois Dept Of Employment Security    Unsecured      2,688.00       2,688.00      2,688.00           0.00       0.00
 Illinois Dept of Human Services         Unsecured         200.00      1,062.97      1,062.97           0.00       0.00
 Illinois Tollway                        Unsecured      1,125.00     20,806.00      20,806.00           0.00       0.00
 Joseph Rejoski                          Unsecured         750.00           NA            NA            0.00       0.00
 Kahn Sanford LLP                        Unsecured      1,042.75            NA            NA            0.00       0.00
 MCSI                                    Unsecured           0.00           NA            NA            0.00       0.00
 Nicor Gas                               Unsecured         931.00        931.00        931.00           0.00       0.00
 Opportunity Financial LLC               Unsecured      1,412.00            NA            NA            0.00       0.00
 Resurgent Capital Services              Unsecured         516.00        516.60        516.60           0.00       0.00
 Sprint                                  Unsecured           0.00        506.62        506.62           0.00       0.00
 Tidewater Credit Services               Unsecured     11,562.00     12,763.64      12,763.64           0.00       0.00
 Village of Chicago Heights              Unsecured         200.00           NA            NA            0.00       0.00
 Village of Homewood                     Unsecured         260.00           NA            NA            0.00       0.00
 Village of Matteson                     Unsecured         300.00           NA            NA            0.00       0.00
 Village of Park Forest                  Unsecured         750.00           NA            NA            0.00       0.00
 Village Of South Holland                Unsecured         200.00           NA            NA            0.00       0.00
 White Hill Cash LLC                     Unsecured         450.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02035        Doc 36      Filed 10/15/18     Entered 10/15/18 09:35:59             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $3,951.00             $80.00             $69.86
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $3,951.00             $80.00             $69.86

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $42,074.85               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $354.35
         Disbursements to Creditors                               $149.86

 TOTAL DISBURSEMENTS :                                                                         $504.21


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
